DETAILED ACTION

Preliminary Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
This application is a 371 of PCT/EP2017/057417 filed 03/29/17.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yarosh et al. (U.S. Publication 2015/0123991) and Tseng et al. (U.S. Publication 2016/0171675).
In reference to claim 1, Yarosh et al. discloses a method for providing data representing body parts of a person (see paragraphs 7, 12 and Figure 3 wherein Yarosh et al. discloses a 
providing a head mounted display unit, wherein the head mounted display unit is arrangeable at a head of the person (see paragraphs 23, 29 and Figure 1 wherein Yarosh et al. discloses the system including head mounted display devices such as Google® glasses which are shown as worn by a user on his head.),
wherein the head mounted display unit has a defined screen section which is arrangeable in front of at least one eye of the person (see paragraph 29 and #26 of Figure 2 wherein Yarosh et al. describes the Google® glasses as comprising lens elements which are transparent to allow users to see through them while also be formed of materials that can display a graphic image or other graphic representation thereby creating an altered display of overlaid over real-world objects.  Note, it is clear that the lens of the glasses is at least inherently “arrangeable in front of at least one eye of the person.”),
wherein visual information is outputtable in the defined screen section for displaying the visual information to the at least one eye of the person (see at least paragraphs 12 and 29 wherein Yarosh et al. describes the Google® glasses as comprising lens elements which are transparent to allow users to see through them while also be formed of materials that can display a graphic image or other graphic representation.)
providing a camera means for capturing visual information in front of the person (see paragraphs 30, 33 and #22 of Figure 2 wherein Yarosh et al. further discloses the glasses as comprising a video camera or similar image capturing device which is front facing, detecting whether a mirror or image reflecting surface is present in the environment surrounding the user.),

providing a mirror, for mirroring the person while wearing the head mounted display unit (see paragraphs 31-34, 37 and Figure 3 wherein Yarosh et al. further discloses the system operating in a mirror video chat session requested by the user in which a mirror is detected by the glasses and wherein the image reflected by the mirror is determined to be a reflection of the user.),
capturing the mirrored visual information with the camera means (see paragraphs 37-38, 42 and Figure 3 wherein Yarosh et al. discloses the system capturing the displayed image being reflected from the mirror or image reflecting surface which is the user’s own image, their body or facial image.), 
processing the mirrored visual information by means of a processing unit (see paragraphs 29, 43, 47-49 and Figure 3 wherein Yarosh et al. discloses the captured mirror image being further processed via video scaling, cropping and de-warping processes.  Yarosh et al. explicitly discloses the system utilizing an onboard computing system.),
outputting the processed visual information (see paragraphs 49-51 wherein Yarosh et al. discloses the processed image data output in the video chat session such that it is now viewable via a user’s display screen.),
wherein an adjustment screen is enabled as video-see-through feature, wherein the mirror is at least partially displayed in the adjustment screen,
wherein an evaluation of the captured visual information takes place, and wherein a distance between the camera means and the mirror is determined,
wherein a signal is outputted in case the distance between the camera means and the mirror is below a minimal threshold or above maximum threshold.
Yarosh et al. describes the Google® glasses as comprising lens elements which are transparent to allow users to see through them while also be formed of materials that can display a graphic image or other graphic representation thereby creating an altered display of overlaid over real-world objects (see paragraph 29 and #26 of Figure 2).  Yarosh et al. also further discloses allowing the user to adjust the portion of the captured mirror image displayable in the video chat using user gestures (see at least paragraph 52).  Yarosh et al. does not however explicitly disclose displaying an adjustment screen on the see through glasses display.  It is well known in the art of computer processing to display adjustment/settings/parameters user interface screens.  Such screens can be utilized to adjust parameters of display devices or other computing units (Official Notice).  It would have been obvious to one of ordinary skill in the art for Yarosh et al. who already teaches adjusting display output and displaying graphics on a see-through type display, to display a settings-type adjustment screen, because it is well known in the art that such screens can be utilized to adjust parameters of display devices or other computing units via one centralized menu location (further see Response to Arguments below).  Although Yarosh et al. does disclose a situation whereby the user is provided with tactile or haptic feedback if/when he/she is detected outside a focal point of view of the captured mirror image, the feedback in the form of a vibration or feedback signal for notifying the user of the situation (see at least paragraph 53), Yarosh et al. does not explicitly disclose measuring the distance between the camera and the mirror.  Tseng et al. discloses a head mounted display apparatus and the calibration of such an apparatus (see paragraph 3).  Tseng et al. explicitly discloses the head mounted display comprising cameras to capture images of objects in front of the head mounted 
In reference to claims 2 and 8, Yarosh et al. and Tseng et al. disclose all of the claim limitations as applied to claim 1 above.  Yarosh et al. further discloses the capabilities of the system flipping to correct for the image reversal caused by the reflection of the user’s image from the mirror or image reflecting surface (see paragraph 50).  Note, it is clear that the captured mirror image can be interpreted as, “captured visual information in a predefined manner” and thus is compensated therefor, as per the limitations of claim 8.
In reference to claims 3 and 14, Yarosh et al. and Tseng et al. disclose all of the claim limitations as applied to claim 2 and 13 respectively.  Yarosh et al. also discloses allowing the user to select portions of the mirror image they want to share with video chat participants using the detection of a user’s hand gestures (see paragraph 52).  Yarosh et al. further discloses the hand gestures not only allowing for the selection of which parts of the image to be displayed but also allowing for the control of the system in response to a pointing gesture (see paragraph 52).  

In reference to claim 5, Yarosh et al. and Tseng et al. disclose all of the claim limitations as applied to claim 3 above.  Yarosh et al. describes the system displaying a graphic image or other graphic representation thereby creating an altered display of overlaid over real-world objects by superimposing the projected image or graphic over a real-world view (see paragraph 29 and #26 of Figure 2).
In reference to claims 6 and 15, Yarosh et al. and Tseng et al. disclose all of the claim limitations as applied to claims 3 and 14 respectively.  Yarosh et al. describes the system displaying a graphic image or other graphic representation thereby creating an altered display of overlaid over real-world objects by superimposing the projected image or graphic over a real-world view (see paragraph 29 and #26 of Figure 2).  Note, clearly the superimposing of virtual graphics onto real-world view objects in the display/glasses system of Yarosh et al. “provides” a “virtual environment.”
In reference to claim 12, Yarosh et al. and Tseng et al. disclose all of the claim limitations as applied to claim 1 above.  Yarosh et al. explicitly discloses the system as a computing system including a processor and program memory executing software/code/instructions/programs to perform the invention (see at least paragraphs 61, 64 and 65).  Tseng et al. also discloses the 
In reference to claim 13, claim 13 is similar in scope to claim 1 and is therefore rejected under like rationale.  In addition to the rationale as applied in the rejection of claim 1 above, claim 13 further recites, “A communication system for enabling an interaction between at least two persons…head mounted display units…camera means…”  Yarosh et al. discloses a system and method using a processing device such as a wearable computer display that recognizes a user’s gesturing signal via a captured video image (see paragraphs 7, 12 and Figure 3).  Yarosh et al. further discloses the glasses as comprising a video camera or similar image capturing device which is front facing, detecting whether a mirror or image reflecting surface is present in the environment surrounding the user (see paragraphs 30, 33 and #22 of Figure 2).  Yarosh et al. discloses the system including head mounted display devices such as Google® glasses which are shown as worn by a user on his head (see paragraphs 23, 29 and Figure 1).  Yarosh et al. discloses the processed image data output in the video chat session such that it is viewable via a user’s display screen (see paragraphs 49-51).  Note, the Examiner acknowledges the limitation reading, “wherein the processed visual information is outputted…” of which comprises multiple limitations concatenated using “or” language.  The Examiner interprets the limitation as “wherein the processed visual information is outputted to the respective person” or selecting the first of the “or” listed limitations.  Again, Yarosh et al. discloses the processed image data output in the video chat session such that it is viewable via a user’s display screen (see paragraphs 49-51).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yarosh et al. (U.S. Publication 2015/0123991), Tseng et al. (U.S. Publication 2016/0171675) and further in view of Shiu et al. (U.S. Publication 2016/0378176).
In reference to claim 7, Yarosh et al. and Tseng et al. disclose all of the claim limitations as applied to claim 1 above.  Neither Yarosh et al. or Tseng et al. explicitly disclose utilizing a smartphone in the disclosed invention.  Shiu et al. discloses a head-mounted display utilizing a smartphone (see paragraph 1).  Shiu et al. discloses arranging the smartphone for use in a virtual reality environment such that the camera of the smartphone is detecting a field of view (FOV) in a manner which detects a presence of an object such as a hand of the user (see at least paragraph 42 and Figure 6).  Shiu et al. explicitly discloses the display of the smartphone being arranged on the opposite side of the smartphone vs. the camera, such that the display is facing the eyes of the user (see paragraph 42).  Shiu et al. further discloses implementing a mirror in front of the smartphone camera such that a great FOV can be detected by the camera (see at least paragraphs 46-47).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement the smartphone type display/camera VR configuration techniques of Shiu et al. with the video chat imaging and display distance processing techniques of Yarosh et al. and Tseng et al. in order to reuse already commonly available computing devices in alternate capacities thereby producing a product that costs less (by reusing existing devices) and that a user already has familiarity with (thereby creating great user-friendliness). 

Response to Arguments
The cancellation of claims 9-11 is noted.
Applicant’s arguments, see page 8 of Applicant’s Remarks, filed 07/22/21, with respect to the objection of the drawings have been fully considered and are persuasive.  The objection of the drawings has been withdrawn since amendments remedy the previous issues.
Applicant’s arguments, see page 8 of Applicant’s Remarks, filed 07/22/21, with respect to the 35 USC 112 rejection of claims 3-6 and 13-15 have been fully considered and are persuasive.  The 35 USC 112 rejection of these claims has been withdrawn since amendments remedy the previous issues.
Applicant’s arguments, see pages 9-11 of Applicant’s Remarks, filed 07/22/21, with respect to the rejection(s) of claim(s) 1-6, 8 and 12-15 under 35 USC 102 in view of Yarosh et al. have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yarosh et al. and Tseng et al..
Applicant's arguments filed 07/22/21 have been fully considered but they are not persuasive.
In reference to claim rejections based upon Yarosh et al. and Tseng et al., Applicant argues that neither of the cited references teach comparing a distance between the wearable display device and a mirror, or between the head-mounted display apparatus and an object, to a minimal threshold distance of a maximum threshold distance (see page 10 of Applicant’s Remarks).  In response, the Examiner disagrees.  It has been established above that Tseng et al. discloses measuring the distance between the cameras and the object and utilizing such information in calibrating the head mounted display.  Tseng et al. further explicitly discloses the calibration operation using reference positions that are reference distances away from the HMD apparatus as measured (see at least paragraph 44).  It is clear therefore that at least Tseng et al. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Therefore, the Examiner deems the combination of the cited references as just.
.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Antonio Caschera whose telephone number is (571) 272-7781.  The examiner can normally be reached Monday-Friday between 6:30 AM and 2:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jennifer Mehmood, can be reached at (571) 272-2976. 

Any response to this action should be mailed to:
		Mail Stop ____________
		Commissioner for Patents                 
P.O. Box 1450             
Alexandria, VA 22313-1450
or faxed to:
		571-273-8300 (Central Fax)
	
See the listing of “Mail Stops” at http://www.uspto.gov/patents/mail.jsp and include the appropriate designation in the address above.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (571) 272-2600.


/Antonio A Caschera/
Primary Examiner, Art Unit 2612
9/2/21